UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6657



BRUNET RENATO ALVAREZ,

                                             Petitioner - Appellant,

          versus


JOYCE K. CONLEY, Dr., Warden, FCI Beckley; US
ATTORNEY GENERAL,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CA-02-230)


Submitted:   September 23, 2005           Decided:   October 11, 2005


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed as moot by unpublished per curiam opinion.


Brunet Renato Alvarez, Appellant Pro Se.      Monica Lynn Dillon,
Assistant United States Attorney, Michael Lee Keller, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Brunet Renato Alvarez noted an appeal from an order of

the district court adopting the report of the magistrate judge and

denying Alvarez’s 28 U.S.C. § 2241 (2000) petition for habeas

corpus relief. Alvarez complained that his indefinite detention by

the former Immigration and Naturalization Service was prohibited by

the Supreme Court’s decision in Zadvydas v. Davis, 533 U.S. 678

(2001).   It has come to the attention of the court that Alvarez has

now been released from detention.        The Respondents argue that his

appeal is therefore moot.

           Since Alvarez’s § 2241 petition was based on his claim of

illegal detention, and sought only release from that detention, we

conclude that his release renders the appeal moot. A federal court

lacks authority to render decisions on moot questions or make

rulings   that   cannot   affect   the   case   before   it.   Church   of

Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992).            The

controversy must exist at all stages of review; on appeal, if the

litigant has lost all concrete interest in the case, the appeal is

moot and must be dismissed.         Toms v. Allied Bond & Collection

Agency, Inc., 179 F.3d 103, 105 (4th Cir. 1999).           “Generally, an

appeal will be dismissed as moot when events occur during the

pendency of the appeal which prevent the appellate court from

granting any effective relief.”          In re Cantwell, 639 F.2d 1050,

1053 (3d Cir. 1981).


                                   - 2 -
          Accordingly, we dismiss the appeal as moot.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                 DISMISSED AS MOOT




                              - 3 -